NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0138n.06
                           Filed: February 22, 2005

                                           No. 04-5400

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


DANA BROOKS,                                      )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
COMMISSIONER OF SOCIAL SECURITY,                  )   WESTERN DISTRICT OF TENNESSEE
                                                  )
       Defendant-Appellee.                        )
                                                  )
                                                  )
                                                  )
                                                  )



       Before: RYAN and COOK, Circuit Judges; BELL, District Judge.*


PER CURIAM. Dana Brooks appeals the district court’s order affirming the ALJ’s denial of social

security disability benefits. After hearing oral argument and reviewing the record, the parties’

briefs, and the applicable law, this court determines that no jurisprudential purpose would be served

by a panel opinion and affirms the district court’s decision for the reasons well stated in Chief

District Judge James Todd’s opinion.




       *
         The Honorable Robert Holmes Bell, United States Chief District Judge for the Western
District of Michigan, sitting by designation.